 

Case 20-10343-LSS Doc 4528 Filed 05/18/21 Page 1 of 2

—~ |

”

oo Fil.
/Oo Honorable Justice Laur: Selber Selue step yyy ED
. US. CLERK
Font. 5 SAME co

K€ 3s  .. BSA Bankruptcy Case.

J an WIiting This leer in hopes of being able to ernplote ta yeu
the honman aspect of ths court. Tan auictim of the sexual Jerotional
Abuse at the hands of merrbets undet the Contte| of the B.5.Ac
Sty abuse began én 1974-75 and Continued for mary yeas, the
header én Charge prayed “pon my Vu ltnetabslitye LZ de net think
hat He BSA should have any further tential in this wtaHer, Task
You Aelp US Yictins fe-gacn our conttal back and Aot Alou Them
1 Séeaply Victrmte rie again by le7fiag Then Coatrel The ovtiome of
This CASE,

_ Vlease hear the voice of ryself at? Yde age of UW and fat ne one
Te tern fea oot of fear, T darT want 7 Jo Arough TAc Fe - hetwang
thes bine on ry Life if 1t3 Ihe B5R stelf abusing me.

xe

a —

 
 
 

N
oO
N
®
Do)
a
tl [E64
Ss |
N
ce
a
LO

ee

Case 20-10343-LSS Doc 4528

LAS VEGAS NY 8390

*
«
*

  

13 MAY 2021 PM3 L

* USA FOREVER &

Sushice hati Jelber Silverstein

BSA Bankruptey Case < Y
S24 Market Strect 62 Phot aye %.
Wilmington, DE. 1980) KP

.
Yr

bsAbnst epg dea flak gianjongipradjy yljoejeyey flip iii
